



--------------------------------------------------------------------------------

5885 Hollis St Suite 100
Emeryville, ca 94608
phone: 510.740.7440
fax: 510.225.2401




Mario Portela
__________________
__________________




April 18, 2011




Re: Amended and Restated Employment Terms with Amyris, Inc.




Dear Mario:


I am writing to document your current employment terms with Amyris, Inc.
(referred to herein as “Amyris,” “we,” “us” and “our”). The employment terms in
this letter (referred to herein as the “employment terms” and this “letter,”
respectively) reflect our mutual understanding of your current, existing
employment terms, and this letter updates, supersedes and replaces any and all
prior offer letters or other documentation regarding your employment
arrangements with Amyris (including without limitation your offer letter dated
November 20, 2009).


1.
Position

You will be employed full-time by Amyris as Chief Operating Officer reporting to
me, John Melo, CEO. Your duties and objectives will be set and periodically
updated based on consultation between me and the Leadership Development and
Compensation Committee (“Committee”) of the Amyris Board of Directors (the
“Board”).


2.
Salary

Your base salary as of the date of this letter is $300,000 per year payable in
accordance with our regular payroll schedule, which is currently semi-monthly.
Your salary is subject to adjustment from time to time pursuant to Amyris'
employee compensation policies then in effect and subject to any required
approval by the Committee.


3.
Bonus

You are eligible for an annual performance-based cash bonus of up to $200,000,
subject to any required approval by the Committee. Such cash bonus will
generally be payable provided that (i) the Company and you achieve certain
performance objectives which will be established under the bonus plan for the
relevant year adopted by the Committee, and (ii) you are still employed by
Amyris when the bonus is paid out. Your target bonus amount above is subject to
adjustment from time to time pursuant to Amyris' employee compensation policies
then in effect and subject to any required approval by the Committee. Any bonus
you are awarded will be paid as soon as practicable after it is approved by the
Board and in no case later than March 15 of the year following the year in which
the bonus is earned.




--------------------------------------------------------------------------------




4.
Equity

You have previously been granted options to purchase 304,000 shares of common
stock of Amyris in accordance with our standard equity award granting policy and
guidelines. You have also previously been granted an aggregate of 23,301
restricted stock units. The foregoing awards have the terms set forth in the
option and restricted stock unit award notices and agreements previously
provided to you and in the Amyris 2010 Equity Incentive Plan. You will be
eligible to receive additional awards under our 2010 Equity Incentive Plan based
on the Company's performance and your performance against pre-established
objectives, subject in each case to any required approvals by the Committee or
its designee(s).


5.
Relocation Expenses

As previously agreed in your original offer letter, Amyris agrees to reimburse
you for and/or directly pay up to $100,000 in total relocation costs associated
with your move from Texas to the San Francisco Bay Area (less any amounts
already paid to you under your original offer letter). We continue to request
that you work with us to solicit several bids for the movement of your household
goods from experienced moving companies. Amyris has retained or will directly
retain one of the companies mutually acceptable to you and Amyris. Subject to
the limitations set out above, the expenses relating to the movement of your
household goods has been or will be paid directly by Amyris to the moving
company. All other amounts received by you for relocation expense reimbursement
will be reported as taxable income to you in the year received as required by
applicable tax law. All relocation expenses need to be approved by Amyris before
the costs are incurred and must be documented by reasonably detailed receipts.


6.
Benefits

You will be eligible to participate in the employee benefits and benefit plans
that are available to full-time employees of Amyris subject to the terms of such
plans. Currently, these include (i) 12 paid holidays, (ii) 4 weeks of paid
vacation (pro-rated by hiring date), (iii) up to 6 days of paid sick leave per
year (pro-rated by hiring date), (iv) medical insurance, (v) dental insurance,
(vi) supplemental health and flexible spending accounts, (vii) group term life
insurance, (viii) accidental death & disability insurance, (ix) long-term
disability insurance, and (x) 401K plan. You will also be eligible to receive
paid access to gym facilities. The terms of your benefits will be governed by
the applicable plan documents and Amyris' policies. Enclosed is an Employee
Benefit Overview.


7.
Termination of Employment

If you resign your employment with Amyris or if Amyris terminates your
employment for Cause (as defined below) at any time, you will receive your base
salary as well as any accrued but unused vacation (if applicable) earned through
the effective resignation or termination date and no additional compensation. If
Amyris terminates your employment for any reason other than Cause, it will give
you written notice of termination, any base salary and accrued but unused
vacation that is earned through the effective termination date and, conditioned
on your (i) signing and not revoking a release of any and all claims, in a form
prescribed by Amyris, and (ii) returning to Amyris all of its property and
confidential information that is in your possession, you will receive the
following:


(A) Continuation of your base salary for twelve (12) months beyond the effective
termination date, payable in accordance with the regular payroll practices of
Amyris,




--------------------------------------------------------------------------------




provided that these payments will be terminated as of the date you commence
employment with another employer or engage or participate in any consulting o
advisory arrangement or any other arrangement that involves any form of
remuneration, including remuneration for services performed by you as an
officer, director, employee, representative or agent of, or in any other
capacity for, any other person or entity (each, an “Engagement”); and


(B) If you elect to continue your health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
following the termination of your employment, then Amyris shall pay your monthly
premium under COBRA until the earlier of (x) twelve (12) months following the
effective termination date, or (y) the date upon which you commence employment
with an entity other than Amyris or any other Engagement.


You will notify Amyris in writing within five (5) days of your receipt of an
offer of employment with any entity other than Amyris or for any other type of
Engagement, and will accordingly identify the date upon which you will commence
such employment or Engagement in such writing. These salary and benefits
continuance benefits are intended to be provided to you as you actively seek
future employment or another Engagement, and therefore, as noted, will cease
once you have secured such employment or Engagement. 1 
 
For all purposes under this letter, a termination for “Cause” shall mean a
determination that your employment be terminated for any of the following
reasons: (i) failure or refusal to comply in any material respect with lawful
policies, standards or regulations of Amyris, (ii) a violation of a federal or
state law or regulation applicable to the business of Amyris, (iii) conviction
or plea of no contest to a felony or to a misdemeanour involving moral turpitude
under the laws of the United States or any State, (iv) fraud or misappropriation
of property belonging to Amyris or its affiliates, (v) non-performance,
non-compliance or interference with any third party's performance of the terms
of any confidentiality, invention assignment or proprietary information
agreement with Amyris or with a former employer, (vi) your failure to
satisfactorily perform your duties as assigned from time to time by Amyris after
having received written notice of such failure and at least thirty (30) days to
cure such failure, or (vii) your misconduct or gross negligence in connection
with the performance of your duties.


8.
Change of Control

If, during your employment with Amyris, there is a Change of Control event (as
defined below), and Amyris terminates your employment without Cause or you are
Constructively Terminated (as defined below) within six (6) months of that
event, then you will be eligible to receive the benefits provided in Section 7,
as well as immediate accelerated vesting of fifty percent (50%) of any of the
unvested shares under your outstanding options as of the date of termination,
conditioned on your complying with the requirements of Section 7 above.


“Change of Control” shall mean (i) a merger, reorganization, consolidation or
other transaction (or series of related transactions of such nature) pursuant to
which more than fifty percent (50%) of the voting power of all outstanding
equity securities of Amyris is transferred by the holders
_________________________
1 Depending on the size of the option grant and the value of the shares at
termination, the severance payments may become subject to IRC Section 280G.




--------------------------------------------------------------------------------




of Amyris's outstanding shares (excluding a reincorporation to effect a change
in domicile), (ii) a sale of all or substantially all of the assets of Amyris,
or (iii) any other transaction or series of related transactions, in which
Amyris' stockholders immediately prior to such transaction or transactions own
immediately after such transaction less than fifty (50%) of the voting equity
securities of the surviving corporation or its parent.
“Constructive Termination” shall mean a resignation of your employment because
of the occurrence of any of the following events which occurs within six (6)
months following a Change of Control: (i) a material reduction in your
responsibilities, (ii) a material reduction in your base salary, unless such
reduction in your base salary is comparable in percentage to, and is part of, a
reduction in the base salary of all or substantially all executive officers of
Amyris, or (iii) a relocation of your principal office to a location more than
fifty (50) miles from the location of your principal office immediately
preceding a Change of Control. Notwithstanding anything else contained herein,
in the event of the occurrence of a condition listed above you must provide
notice to Amyris within thirty (30) days of the occurrence of a condition listed
above and allow Amyris thirty (30) day in which to cure such condition.
Additionally, in the event that Amyris fails to cure the condition within the
cure period provided, you must terminate employment with Amyris within thirty
(30) days of the end of the cure period.


9.
Amyris' Policies

As an employee of Amyris, you will be subject to, and expected to comply with
its policies and procedures, personnel and otherwise, as such policies are
developed and communicated to you.


10.
“At-Will” Employment

Employment with Amyris is “at-will”. This means that it is not for any specified
period of time and can be terminated by you or by Amyris at any time, with or
without advance notice, and for any or no particular reason or cause. It also
means that your job duties, title and responsibility and reporting level,
compensation and benefits, as well as Amyris' personnel policies and procedures,
may be changed at any time in the sole discretion of Amyris. However, the
“at-will” nature of your employment shall remain unchanged during your tenure as
an employee of Amyris and may not be changed, except in an express writing
signed by you and by Amyris' Chief Executive Officer.


11.
Full-Time Service to Amyris

Amyris requires that, as a full-time employee, you devote your full business
time, attention, skills and efforts to the tasks and duties of your position as
assigned by Amyris. If you wish to request consent to provide services (for any
or no form of compensation) to any other person or business entity while
employed by Amyris, you must first receive permission from the Chief Executive
Officer of Amyris.


We acknowledge and approve your request to continue to serve as a board advisor
to Genomatica Inc, as well as consulting with TPG Capital from time to time.


12.
Documents and Representations

You have previously provided the following documents:


•
Proof of your identity and right to work in the United States of America.





--------------------------------------------------------------------------------




•
You agreement in writing to the terms of the standard Amyris Proprietary
Information and Inventions Agreement (“PIIA”) without modification.



•
Your consent to reference and background checks.



•
Your agreement in writing to the terms of the standard Mutual Agreement to
Binding Arbitration (“Arbitration Agreement”) without modification.



In connection with your original offer letter, you represented and warranted,
and you continue to represent and warrant, that: (i) you are not subject to any
pre-existing contractual or other legal obligation with any person or entity
that may be an impediment to your employment with, or your providing services
to, Amyris as its employee; and (ii) you have not and shall not bring onto
Amyris' premises, or use in the course of your employment with Amyris, any
confidential or proprietary information of another person or entity to whom you
previously provided services.
13.
Tax Compliance

For purposes of this letter, a termination of employment will be determined
consistent with the rules relating to a “separation from service” as defined in
Section 409A of the Code and the regulations thereunder (“Section 409A”).
Notwithstanding anything else provided herein, to the extent any payments
provided under this letter in connection with your termination of employment
constitute deferred compensation subject to Section 409A, and you are deemed at
the time of such termination of employment to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earlier
of (i) the expiration of the 6-month period measured from your separation from
service from Amyris or (ii) the date of your death following such a separation
from service; provided, however, that such deferral shall only be effected to
the extent required to avoid adverse tax treatment to you including, without
limitation, the additional tax for which you would otherwise be liable under
Section 409A(a)(1)(B) in the absence of such a deferral. The first payment
thereof will include a catch-up payment covering the amount that would have
otherwise been paid during the period between your termination of employment and
the first payment date but for the application of this provision, and the
balance of the installments (if any) will be payable in accordance with their
original schedule. To the extent that any provision of this letter is ambiguous
as to its compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder comply with Section 409A. To the extent
any payment under this letter may be classified as a “short-term deferral”
within the meaning of Section 409A, such payment shall be deemed a short-term
deferral, even if it may also qualify for an exemption from Section 409A under
another provision of Section 409A. Payments pursuant to this section are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
14.
Entire Agreement

This letter together with the PIIA and Arbitration Agreement (collectively, the
“Employment Documents”) shall constitute the full and complete agreement between
you and Amyris regarding the terms and conditions of your employment. The
Employment Documents cancel, supersede and replace any and all prior
negotiations, representations or agreements, written and oral, between you and
Amyris or any representative or agent of Amyris regarding any aspect of your
employment. Any change to the terms of your employment with Amyris, as set forth
in




--------------------------------------------------------------------------------




this letter, must be in an individualized writing to you, signed by the Chief
Executive Officer of Amyris to be effective


Please confirm your acceptance of these employment terms by signing and
returning the enclosed copy of this letter. If you have any questions, please do
not hesitate to contact me at (510) 740-7440.


Sincerely,


/s/ John G. Melo


John G. Melo
Chief Executive Officer






I HAVE READ AND ACCEPT THESE EMPLOYMENT TERMS:


/s/ Mario Portela                        4/18 , 2011
Mario Portela                            Date






